[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The plaintiff, Brian Slater, Administrator of the Estate of Oliver W. Slater has shown sufficient cause to add Brian Slater, individually and Janet Slater as additional plaintiffs pursuant to52-103 and 52-107 of the General Statutes, and 99 and 103 of the Practice Book. In order to join Brian Slater and Janet Slater as parties and for them to state a separate cause of action against the defendants, the proposed additional plaintiffs and the defendants must be cited in for purposes of the proposed amended complaint. The request to amend the complaint is granted, without prejudice to the right of the defendants to raise legal defenses to the amended complaint of the additional plaintiffs, including but not limited to the statute of limitations and whether Connecticut recognizes a cause of action for loss of filial consortium.
ROBERT A. FULLER, JUDGE CT Page 9806